11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Alamo Title Company
            Appellant
Vs.                  No. 11-03-00257-CV -- Appeal from Harris County
Rodolfo Romero
            Appellee
 
            The parties have filed in this court a joint motion stating that they have reached an agreement
to settle.  The parties ask this court “to set aside the trial court’s judgment without regard to the
merits” and request that the case be remanded to the trial court for rendition of judgment consistent
with their agreement.  The motion is granted.
            The judgment of the trial court is vacated by agreement, and the cause is remanded to the trial
court for proceedings consistent with the parties’ agreement.
 
                                                                                                PER CURIAM
 
October 21, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and 
Wright, J., and McCall, J.